Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites multiple and/or clauses. It is not clear what applicant is attempting to claim. A Markush group should be considered. The manner in which the claim is written makes it unclear if it must be one of each “group” or every element recited. It is not clear if 2 of the 3 elements in a group may be included in the claim.




Claim 6 recites the limitation "ducts or grooves" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	It is not clear if these are the same ducts or grooves being referred to in claim 5, as the limitation in claim 5 also includes “bores”. The ducts and grooves are also claimed as being formed in/on the insulating element a different manner than in claim 5. 
	Claim 6 also recites “one of the gas streams or the cooling medium” but fails to consider the first gas stream, second gas stream and cooling medium. It is not clear if all the limitations of claim 5 would be included in claim 6. 

Claim 7 is rejected due to its dependency on claim 5.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation gas-tight manner, and the claim also recites by means of a press fit connection which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al (CN  102883847).

Wada discloses, regarding claim 1, a TIG torch for welding, brazing or coating, Comparative document 1 (CN 102883847 A) discloses a TIG welding blowpipe, discloses essentially a TIG torch for welding, brazing or coating, and specifically discloses the following technical features (see paragraphs 62-74 of the specification and Figure 1, Figure 2A): The electrode 2 is radially surrounded by an inner nozzle 6A ( equivalent to an inner gas nozzle), and a first shielding gas (corresponding to a first gas flow) is directed through the through hole 4a in a direction towards the surface of the workpiece, and a clearance outside the through hole 4a, both together constitute at least one gap between an inner side surface of the inner gas nozzle and an outer side surface of the electrode, and the inner nozzle 6A is surrounded by the outer nozzle 8A in the radial direction, and a second shielding gas (equivalent to a second gas flow) is directed in a direction towards the workpiece surface between a radially outer surface of the inner nozzle 6A and an inner surface of an outer nozzle 8A ( equivalent to an outer gas nozzle), an appendage 7 A ( equivalent to an electrically insulating element See Paragraph [0071]) of insulating resin material being arranged between the inner nozzle 6A and/or the electrode 2 and the outer nozzle 8A. The outer gas nozzle and inner gas nozzle are fastened to each other via threaded screws with the insulating element 7A being arranged between the outer nozzle 8A and inner nozzle 6A. 

Regarding claim 2, (see paragraph 62 of the specification and figure 2A): the inner nozzle 6A is directly connected to the attachment 7A.

Regarding claim 3, (see paragraph 64 of the specification and figure 2A): The appendage 7 A is configured cylindrical (equivalent to sleeve-like), the electrode 2 is formed with a colleting body 4A (equivalent to electrode holder) and a tip portion ( equivalent to electrode tip), the appendage 7 A being rotationally symmetrical with respect to the central longitudinal axis of the electrode 2, the appendage 7 A being connected to the outer nozzle 8A, to the inner nozzle 6A and also to the colleting body 4A.

Regarding claim 4, Figure 2A shows the inner nozzle 6A radially surrounded at least to the tip of the electrode 2 protruding in the TIG welding torch IA (equivalent to TIG torch).

Regarding claim 10, (See Fig. 2A): The inner nozzle 6A, the outer nozzle 8A, the appendage 7 A are respectively formed by a plurality of separate elements connected to each other. 
electrode holder, inner gas nozzle holder, outer gas nozzle holder, respectively, being formed by a plurality of separate elements connected to each other is a conventional setup in the art.

Regarding claim 11, (See paragraph 74 and figure 2A of the specification): On the side of the cylindrical appendage 7 A facing the surface of the workpiece, a gas lens 16 (equivalent to a gas distributor) is arranged, which, depending on the structure of the gas lens 16, can be straightforward to determine that the gas lens 16 homogenizes the second shielding gas ( equivalent to the second gas flow) in the form of a ring. Gas distributor functions to homogenize the ejected second gas stream. It is related to the orientation of the placement and independent of the distance,

Regarding claim 12, (see paragraph 74 and figure 2A) The gas lens 16 is constituted by a screen member made of metal (i.e. Discloses that the gas distributor is in the form of a perforated metal plate) and is connected to a supply for the second shielding gas by means of a cylindrical appendage 7A is designed as an open-celled sintered body with pores in the form of a screen, the open-celled foam body being similar in structure to a perforated metal plate, both enabling treatment of the second gas stream, The person skilled in the art will therefore readily envisage that the gas distributor structure may also be an open-cell sintered body designed with cells in the form of a sieve, an open-cell foam body.

Regarding claim 13, the gas lens 16 would be connected in a gas tight manner. 

Regarding claim 14, (see paragraph 69 of the specification): the inner nozzle 6A is made of an insulating material ceramic, and it is straightforward to unambiguously determine that the structure prevents electrical short circuit between the colleting body 4A (equivalent to the electrode holder) and the inner nozzle 6A based on the material of the inner nozzle 6A.

Regarding claim 15, Paragraph [0102] describes a plurality of elements being coated with an insulating material such as an insulating resin. 

Regarding claims 16-17, the insulating element 7A is connected via a treading which would prevent rotation when secured. 

Regarding claim 19, the nozzles and insulating element are connected via threading. It should also be noted that claim 19 uses the term “can”, therefore, claim 19 does not contain any limitations as the screw connection is not considered to be required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al (CN  102883847).

Regarding claim 9, The teachings of Wada have been discussed above. Wada fails to disclose, regarding claim 9, a spline toothing is formed on the lateral surface of the inner gas nozzle carrier (3), which spline toothing is connected in an interlocking manner to the lateral surface of the electrically insulating element (1) by being pressed in in a direction parallel to the longitudinal axis of the TIG torch. However, Wada discloses a threaded screw being formed into the inner and outer nozzle and insulating element, and it would have been obvious to us a spline toothing as this is an obvious variant for securing features of a welding nozzle. 

Regarding claim 11, alternatively, On the side of the cylindrical appendage 7 A facing the surface of the workpiece, a gas lens 16 (equivalent to a gas distributor) is arranged, which, depending on the structure of the gas lens 16, can be straightforward to determine that the gas lens 16 homogenizes the second shielding gas ( equivalent to the second gas flow) in the form of a ring. Gas distributor functions to homogenize the ejected second gas stream, It is related to the orientation of the placement and independent of the distance, based on which, on the basis of Comparative Document 1, the placement of the gas distributor on the end side of the electrically insulating element facing the surface of the workpiece is only a conventional choice of distance, and this choice does not bring unexpected technical effects.

Wada may fail to disclose, regarding Claim 18, the electrically insulating element (1) is formed from a ceramic, polymeric material, a polymer or ceramic fiber composite material or a metal-ceramic or metal-polymer composite material. However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it’s suitability for the intended use as a matter of obvious design choice. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/1/2022